07/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0055


                                      DA 21-0055
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                           ORDER

 RANDY S. LAEDEKE,

              Defendant and Appellant.
                                _________________

       Appellant Randy S. Laedeke was granted an extension of time to file and serve his
opening brief on or before July 2, 2021. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than August 13, 2021. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant Randy S. Laedeke
and to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                      July 15 2021